MEMORANDUM **
The ALJ found Ms. Shaw’s testimony “fairly credible,” and concluded that based on sufficient evidence, her limitations do not restrict her ability to perform her past work-related activities. 20 C.F.R. § 404.1529. Despite Dr. Dillon’s evidence diagnosing Shaw with a severe impairment, sufficient evidence from several other treating and non-treating physicians supports the ALJ’s conclusion that Shaw can perform her past work.
The ALJ provided clear and specific reasons for discounting Dr. Dillon’s opinions. Opinions of a treating physician may be rejected where there is conflicting opinion and specific, legitimate reasons based on substantial evidence are given. Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir.2002). Dr. Dillon’s opinions were fairly rejected by conflicting and specific opinions of other treating physicians, Dr. Jordan, Dr. Chandler, and Dr. Bauer. Further, two non-treating physicians contradicted Dillon’s testimony.
We AFFIRM the ALJ’s decision.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.